United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  _____________

                                   No. 96-3132
                                  _____________

Robert Ross,                             *
                                         *
            Plaintiff - Appellant,       * Appeal from the United States
                                         * District Court for the District
     v.                                  * of Nebraska.
                                         *
Beech Aircraft Corporation,              *    [UNPUBLISHED]
                                         *
            Defendant - Appellee.        *
                                   _____________

                                 Submitted: March 13, 1997
                                     Filed: August 7, 1997
                                  _____________

Before McMILLIAN, FLOYD R. GIBSON, and HANSEN, Circuit Judges.
                          _____________

PER CURIAM.

     Robert Ross appeals the district court's1 entry of summary judgment in favor of
Beech Aircraft Corporation ("Beech"). We affirm.

        On August 26, 1989, Ross sustained serious brain damage when the airplane he
was flying crashed in Mexicali, Mexico. Ross, a resident of California, had rented the
craft, which was designed and manufactured by Beech, from the Hayword, California


      1
        The HONORABLE THOMAS M. SHANAHAN, United States District Judge
for the District of Nebraska.
Airport for a short international excursion. At the time of impact, Ross and his
companions were returning to the United States. Ross's injuries required him to be
placed in conservatorship until June 25, 1991.

       All of the passengers on the plane or their legal representatives, except Ross,
reached a settlement with Beech after filing a timely suit in California state court. Ross
subsequently commenced litigation against Beech in California state and federal courts,
but both actions were dismissed as untimely under California's one year statute of
limitations for product liability cases. Not to be discouraged, Ross then invoked
diversity jurisdiction to file a Complaint against Beech in the United States District
Court for the District of Nebraska. Interestingly, the relevant statute of limitations in
Nebraska permits lawsuits filed within four years of injury. See Neb. Rev. Stat. § 25-
224(1) (1995).

       Following discovery, a magistrate judge2 held a pretrial conference at which he
ruled, over Ross's objection, that Beech could specify as a controverted issue the
applicability of Nebraska's statute of repose. Ross complained that the law, which
shields a manufacturer from liability for injuries occuring over ten years after an
allegedly defective product was first sold to a consumer, see Neb. Rev. Stat. § 25-
224(2) (1995), should not provide protection to Beech because the company had not
included the statute as a defense in its Answer. The magistrate judge disagreed with
Ross and designated the statute of repose as an issue and potential defense in the case;
Ross appealed to a district judge, who affirmed the magistrate's decision.

      Beech thereafter relied upon Nebraska's statute of repose in a motion for
summary judgment. The district judge granted the motion after concluding that the
forum state's choice of law analysis compelled the application of Nebraska's, rather


      2
        The HONORABLE THOMAS D. THALKEN, United States Magistrate Judge
for the District of Nebraska.

                                           -2-
than California's, substantive law. Because an affiliate of Beech sold the aircraft to a
consumer on July 21, 1978, more than ten years prior to Ross's accident, the district
court decided that the statute of repose completely insulated Beech from liability. In
so holding, the court rejected Ross's claim that Beech's 1984 republication of the
plane's "Pilot Operating Handbook" constituted a reissue of the product that extended
or tolled the statute of repose. Consequently, the district court considered summary
judgment appropriate and dismissed Ross's Complaint.

      In this appeal, Ross contends that the district court committed error when it
allowed Beech, at the pretrial conference, to identify the statute of repose as a
controverted issue. In addition, Ross criticizes the district court's conclusion that
Nebraska law should govern this action. Ross argues that California, which has not yet
enacted a statute of repose, bears a more substantial relation to this litigation and
should supply the substantive legal framework to guide the court's analysis.
Furthermore, even assuming that Nebraska law controls in this diversity case, Ross
maintains that the statute of repose does not operate as a bar to all of his claims. In like
manner, he contends that his defective design claim remains viable because Beech's
republication of the Pilot Operating Handbook renewed the ten year window of
Nebraska's statute of repose.

       We affirm the district court's judgment for the reasons set forth in its thorough
and well-reasoned memorandum opinion. Contrary to what Ross may believe, the
court did not abuse its discretion when it allowed Beech to designate the applicability
of the statute of repose as a controverted issue. See Sil-Flo, Inc. v. SFHC, Inc., 917
F.2d 1507, 1514 (10th Cir. 1990)("[T]he district court has wide discretion in its
regulation of pretrial matters."). In addition, the court correctly applied Nebraska's
choice of law rules in considering which state's laws should govern this case. See
Harper v. Silva, 399 N.W.2d 826, 828 (Neb. 1987)(explaining that Nebraska "appears"
to follow the choice of law rules embodied in the Restatement (Second) of Conflicts
of Laws). Having rightly decided that Nebraska's law is the appropriate choice, the

                                            -3-
court properly deemed all of Ross's causes of action barred under the ten year statute
of repose.3 See Neb. Rev. Stat. § 25-224(2). Moreover, the court did not commit error
when it held that Beech's republication of the Pilot Operating Handbook failed to
reopen the ten year period of repose. See Alexander v. Beech Aircraft Corp., 952 F.2d
1215, 1219-21 (10th Cir. 1991)(holding that issuance of revised operating handbook
did not recommence running of Indiana's statute of repose).

      Based on our careful consideration of the record, the parties' briefs, and the
relevant authorities, we have concluded that an extended discussion of Ross's claims
would serve no useful purpose. Accordingly, we summarily affirm the district court's
judgment. See 8th Cir. R. 47B.

      AFFIRMED.




      3
        Ross's Complaint appears to contain two grounds for relief. The first claim
seems to seek damages based on the defective design of the aircraft. The second cause
of action broadly charges that Beech "negligently and carelessly manufactured,
assembled, tested, or failed to test, failed to warn, inspected, packaged, labeled,
distributed, recommended and sold" the plane. After inspecting the Complaint, it is
clear to us that all of Ross's claims qualify as "products liability action[s]" which are
subject to the statute of repose. Neb. Rev. Stat. § 25-224(2); see also id. § 25-21,180
(1995)("As used in section[] 25-224, . . . [p]roduct liability action shall mean any action
brought against a manufacturer, seller, or lessor of a product, regardless of the
substantive legal theory or theories upon which the action is brought . . . .").

                                           -4-
A true copy.



      Attest:



               CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -5-